Case 20-06023-JMM       Doc 34    Filed 07/09/21 Entered 07/09/21 14:12:19      Desc Main
                                 Document      Page 1 of 6



                      UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO


In re:
                                                   Bankruptcy Case
ANTONIO ALEJANDRO                                  No. 19-00416-JMM
GUTIERREZ,

                             Debtor.


ANTONIO ALEJANDRO
GUTIERREZ,

                             Plaintiff,            Adversary Proceeding
                                                   No. 20-06023-JMM
v.

OREGON DEPARTMENT OF
CORRECTIONS,

                             Defendant.


                            MEMORANDUM OF DECISION



                                          Introduction

         On June 21, 2021, this Court conducted a hearing at which it heard oral argument

on Plaintiff’s motion for default judgment and for summary judgment, Dkt. No. 25, as

well as Defendant’s motion to dismiss the remaining claim in the case, Dkt. No. 27. At

the conclusion of the hearing, the Court entered an oral ruling granting Defendant’s

motion to dismiss on the grounds that this Court does not have subject matter jurisdiction
MEMORANDUM OF DECISION ̶ 1
Case 20-06023-JMM          Doc 34      Filed 07/09/21 Entered 07/09/21 14:12:19                Desc Main
                                      Document      Page 2 of 6



over the Plaintiff’s remaining claim and denied Plaintiff’s motions. Dkt. No. 30. The

Court entered an order memorializing its ruling on June 24, 2021. Dkt. No. 31. It is from

this order that Plaintiff files his notice of appeal. Dkt. No. 33.

                         Motion to File the Appeal In Forma Pauperis

        In his motion, Plaintiff does not specify the statutory basis for wavier of the

appellate filing fee. Because this Court only has jurisdiction to consider such motions

under 28 U.S.C. § 1930, the Court will proceed under that statute. 1

1. Waiver Under 28 U.S.C. § 1930

        Subsection (f) authorizes this Court to waive fees prescribed by the Judicial

Conference if certain conditions are met. 28 U.S.C. § 1930(f). Paragraph (1) applies to

fees associated with the commencement of a chapter 7 case, and paragraphs (2) and (3)




1
  A second possible source of statutory authority is 28 U.S.C. § 1915. That section is titled “Proceedings
in forma pauperis” and provides, in part:

        (a)(1) Subject to subsection (b), any court of the United States may authorize the
        commencement, prosecution or defense of any suit, action or proceeding, civil or
        criminal, or appeal therein, without prepayment of fees or security therefor, by a person
        who submits an affidavit [supporting an inability to pay].

28 U.S.C. § 1915(a)(1). The statute requires the filing of certain documents, none of which has Plaintiff
filed here. Moreover, under the holding of Perroton v. Gray (In re Perroton), 958 F.2d 889 (9th Cir.
1992), the bankruptcy court is not a “court of the United States” as defined in 28 U.S.C. § 451, and
therefore the bankruptcy court is unable to provide relief under 28 U.S.C. § 1915. Id. at 896; see also
Determan v. Sandoval (In re Sandoval), 186 B.R. 490, 495–96 (9th Cir. BAP 1995) (recognizing that
Perroton’s conclusions regarding 28 U.S.C. § 451 apply to sanctions under 28 U.S.C. § 1927 just as they
do to waiver of fees under 28 U.S.C. § 1915, and holding that, just as bankruptcy courts are not “courts of
the United States,” neither is the Bankruptcy Appellate Panel). Therefore, this Court cannot address or
opine on a waiver under 28 U.S.C. § 1915, nor can the Bankruptcy Appellate Panel.


MEMORANDUM OF DECISION ̶ 2
Case 20-06023-JMM       Doc 34    Filed 07/09/21 Entered 07/09/21 14:12:19           Desc Main
                                 Document      Page 3 of 6



authorize this Court to waive other fees established by the Judicial Conference, including

appellate fees, if applied consistent with judiciary policy. Id.

       Here, Plaintiff requested, and received, a waiver of the original chapter 7 filing

fee. In re Gutierrez, 19-00416-JMM at Dkt. No. 10. Moreover, he was exempt from the

filing fee for commencing the adversary proceeding, as the Plaintiff herein is also the

debtor in the underlying bankruptcy case. 28 U.S.C. § 1930. Such fee waiver and

exemption does not, however, automatically entitle Plaintiff to waiver of the appellate

fees under 28 U.S.C. § 1930(f)(2) or (f)(3). Indeed, the Guide to Judiciary Policy states:

       (a)    In addition to fees due at filing, other fees scheduled by the Judicial
       Conference under 28 U.S.C. §§ 1930(b) and (c) may be waived, in the
       discretion of the court, for an individual debtor whose filing fee has been
       waived, or for whom the totality of circumstances during the pendency of
       the case and appeal warrant such waiver upon request.

       (b)     Courts may consider whether to extend a waiver of filing fees to all
       fees under 28 U.S.C. §§ 1930(b) and (c) for the duration of the case and any
       initial appeal from a decision of the bankruptcy court or to limit any waiver
       accordingly.

              (1)    An order granting such waiver should provide the extent of
              the waiver.

              (2)     If a debtor moves to extend a fee waiver to other fees under
              28 U.S.C. §§ 1930(b) and (c), the debtor must show that he or she
              still meets the standard of eligibility defined in § 820.20(a)(1).

4 Guide to Judiciary Policy, ch. 8, § 820.40 (available at https://www.uscourts.gov/rules-

policies/judiciary-policies/bankruptcy-case-policies) (last visited June 7, 2021).

       The order in the underlying bankruptcy case specifically granted Plaintiff’s

application for a filing fee waiver and did not reference any fee beyond the bankruptcy

MEMORANDUM OF DECISION ̶ 3
Case 20-06023-JMM       Doc 34    Filed 07/09/21 Entered 07/09/21 14:12:19         Desc Main
                                 Document      Page 4 of 6



filing fee. In re Gutierrez, 19-00416-JMM at Dkt. No. 10. As such, the Court must

determine Plaintiff’s eligibility in this instance. Section 820.20(a)(1) explains the

standard to determine if a debtor is eligible for waiver of the fees established under 28

U.S.C. § 1930. That standard requires the Court to conclude that the debtor has income

less than 150 percent of the poverty guidelines and has an inability to pay the fee. Thus,

any debtor requesting waiver must provide actual income and expense figures. See, e.g.,

Official Bankruptcy Form 103B (providing a form to establish eligibility for waiver of

the chapter 7 filing fee under 28 U.S.C. § 1930(f)(1)).

       Here, Plaintiff did not fill out either the Prisoner Application to Proceed In Forma

Pauperis or the Statement of Prisoner Trust Fund Account, both available at

https://www.id.uscourts.gov/district/pro_se/Prisoner_Self_Help.cfm. In this way, he has

technically failed to demonstrate that he meets the eligibility criteria. However, given the

bankruptcy filing as well as the facts underlying this adversary proceeding, the Court is

familiar enough with Plaintiff’s income to comfortably conclude that he is unable to pay

the filing fee. His incarceration, the income indicated on schedule I, along with his

previously-granted filing fee waiver all indicate an inability to pay a fee.

2. Good Faith

       That does not end the Court’s inquiry, however. Despite Plaintiff’s eligibility for

a waiver of the appellate fee under 28 U.S.C. § 1930(f), the statute gives the Court

discretion whether to grant the requested relief. See 28 U.S.C. § 1930(f)(2) (“The district

court or the bankruptcy court may waive for such debtors other fees prescribed under

MEMORANDUM OF DECISION ̶ 4
Case 20-06023-JMM      Doc 34     Filed 07/09/21 Entered 07/09/21 14:12:19           Desc Main
                                 Document      Page 5 of 6



subsections (b) and (c).”) (emphasis added). This discretion is important under the facts

presented here. While cases addressing the standards in exercising such discretion are

scarce, the majority of those cases equate the decision to the good faith analysis

applicable to 28 U.S.C. § 1915(a)(3). See, e.g., In re Greenfield, No. 19-20785-NGH,

2021 WL 2389279, at *2 (Bankr. D. Idaho June 10, 2021) (citing In re Ray, 2016 WL

3211449 (Bankr. S.D. Ga. June 2, 2016)). Thus, the merits of Plaintiff’s appeal must be

reviewed.

       In this adversary proceeding, the Court determined it does not have subject matter

jurisdiction over the single remaining claim, and therefore granted Defendant’s motion to

dismiss. As noted above, however, because waiver of the filing fee is discretionary, it is

proper for this Court to conduct a good faith examination in connection with its 28 U.S.C.

§ 1930 analysis and review the merits of Plaintiff’s appeal.

       Plaintiff’s appeal not only raises the merits of his adversary complaint, but also

challenges this Court’s finding that it lacked subject matter jurisdiction. The

jurisdictional finding is a proper question on appeal. Saridakis v. United Airlines, 166

F.3d 1272, 1275–76 (9th Cir. 1999) (“Dismissal for lack of subject matter jurisdiction is a

question of law [the Court of Appeals] review[s] de novo.”); Herman Fam. Revocable Tr.

v. Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001) (“Typically a determination of lack

of jurisdiction would result in a dismissal by the district court, and the appeal would

address the jurisdictional ruling rather than the merits.”). Accordingly, because this



MEMORANDUM OF DECISION ̶ 5
Case 20-06023-JMM       Doc 34    Filed 07/09/21 Entered 07/09/21 14:12:19       Desc Main
                                 Document      Page 6 of 6



Court cannot conclude that the merits of Plaintiff’s appeal lack good faith, his motion for

waiver of the appellate filing fee will be granted.

       A separate order will be entered.


                                    DATED: July 9, 2021



                                    ________________________
                                    JOSEPH M. MEIER
                                    CHIEF U. S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION ̶ 6
